—Proceeding unanimously dismissed. Memorandum: Respondents have conceded that petitioner is entitled to the relief he seeks and have administratively reversed the Superintendent’s determination of petitioner’s guilt and expunged the determination from petitioner’s record. Thus, petitioner is no longer an aggrieved party (see, Matter of Gonzalez v Jones, 115 AD2d 849). (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Notaro, J.) Present—Green, J. P., Fallon, Wesley, Doerr and Boehm, JJ.